DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 is being considered by the examiner.
Drawings
The drawings were received on January 07, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall, III et al. (US Patent 10,306,806, hereinafter referred to as “Hall”). Hall anticipates claims:
1. A shield cage assembly (see figures 1-20), comprising: 

a heat dissipating module (heatsink 20 is interpreted as the heat dissipating module) assembled to one of the plurality of walls (the top wall, see figure 19 and 20) of the metal shield shell, 
the metal shield shell including side walls (left and right side walls, as seen from the front opening 14 are interpreted as the side walls) respectively positioned at two sides of the wall to which the heat dissipating module is assembled (see figures 19 and 20) the heat dissipating module including a frame (protrusion 28 is interpreted as the frame) and a first heat dissipating member (fins 21 are interpreted as the first heat dissipating member), 
the frame (28) having a frame body (body of 28) formed at a central portion of the frame to receive the first heat dissipating member (see figure 9) and two side plates (the left and right facing faces of protrusion 28 are interpreted as the two side plates) which extend from two side edges of the frame and which are parallel to the side walls (see figures 9 and 20).
2. The shield cage assembly of claim 1, wherein the first heat dissipating member is different from the frame (see figure 9, the protrusion 28 and the fins 21 are different) and has a plurality of heat dissipating fins (21) that have a plate shape and extend in the front-rear direction (see figure 9, they’re extending from the front to back in a front-rear direction).
3. The shield cage assembly of claim 2, wherein the plurality of heat dissipating fins are arranged in a mutually parallel manner (see figures 1-20).

5. The shield cage assembly of claim 1. wherein the first heat dissipating member has a plurality of heat dissipating fins which are integrally formed, extend from a top surface of the frame, and extend in the front-rear direction (see figure 9).
6. The shield cage assembly of claim 5, wherein the heat dissipating module comprises a thermal plate (ramp 28a is interpreted as the thermal plate, see figure 9) and the frame body is provided to the top surface of the thermal plate (see figure 9).
7. The shield cage assembly of claim 1, wherein the heat dissipating module comprises a thermal plate (ramp 28a is interpreted as the thermal plate) and the frame body is provided to the top surface of the thermal plate (see figure 9).
8. The shield cage assembly of claim 1, wherein the frame is integrally formed by aluminum extrusion (this limitation is interpreted as a product-by-process limitation and is not interpreted as further limiting the positive claimed structure elements – see MPEP 2113).
9. The shield cage assembly of claim 1, wherein the frame has a main frame member (protrusion 28) and two sub-frame members (the key 29 and ramp 28a are interpreted as the two sub-frame members) provided to the main frame member, the main frame member and the two sub-frame members together constitute the frame body and the two side plates (see figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874